Title: To John Adams from James Lovell, 10 March 1808
From: Lovell, James
To: Adams, John



Dear Sir
Boston March 10th 1808.

Hoping to have, very speedily, an opportunity of testifying my Esteem of you, at your own house, in propria personâ; I now take the freedom of making a previous intreaty that you would find from Judge Cranch the origin of the Katascoptic Club; which met at the Chamber of Edmd. Quincy 3. times in a Chamber at in the Widow Salter’s House where Gl. Donnison now lives; – in 1756 or 57.
I beg you also to consider whether you have, in your Library, any continuation of what is historically inserted in your “Defense” respecting Bologna;—as I shall put into my Pocket a silver Medal the Legend of which I cannot decypher with any tollerable accuracy, without further assistance.
With cordial Regards for your Lady, I am as ever to You
James Lovell